ACCEPTED
                                                                              Filed: 10/28/201501-15-00891-CV
                                                                                                 8:59:49 AM
                                                                            JOHN FIRST   COURT
                                                                                  D. KINARD       OF APPEALS
                                                                                              - District Clerk
                                                                                   GalvestonHOUSTON,      TEXAS
                                                                                              County, Texas
                                                                                       10/28/2015
                                                                                     Envelope   No.11:14:30
                                                                                                    7570678AM
                                                                                        CHRISTOPHER       PRINE
                                                                                          By: Linda Packard
                                                                                     10/28/2015 9:59:12CLERK
                                                                                                           AM




                                                                        FILED IN
GEORGE W. VIE III                                                  st
                                                                  1 COURT OF APPEALS
PARTNER                                                               HOUSTON, TX
gvie@millsshirley.com                                                  10-28-15
Direct Dial (409) 761-4032 or                                    CHRISTOPHER A. PRINE,
(713) 571-4232                                                          CLERK


                                  October 27, 2015

Re:     Appeal No. 01-15-00891-CV; Christopher Kyle Kennedy v. Roxanne Kennedy –
        In the First Court of Appeals, Houston, Texas

        Trial Court Cause No. 15FD2165


John D. Kinard, District Clerk
Galveston County Justice Center
600 59th Street, Suite 4001
Galveston, TX 77551

Dear Mr. Kinard:

       Respondent/Appellant Christopher Kyle Kennedy has perfected his appeal
by the filing of his notice of appeal with the District Court. Appellant requests that
you designate the following documents to be included in the clerk’s record for
transmittal to the First Court of Appeals:

        1. 08/28/2015 Application for Protective Order - OCA - New Case
        2. 08/28/2015 Order Setting Hearing
        3. 08/28/2015 Temporary Ex Parte Protective Order - Issued
        4. 09/03/2015 Motion to Dismiss
        5. 09/04/2015 Notice of Hearing
        6. 09/08/2015 Temporary Ex Parte Protective Order and Return
        7. 09/16/2015 Protective Order - Associate Judge
Page 2
Letter to Clerk
October 28, 2015




       8. 09/16/2015 Statutory Warnings for Protective Orders
       9. 09/17/2015 Protective Order Granted - Final - OCA
       10. 09/25/2015 Request for Findings of Facts and Conclusions of Law
       11. 10/19/2015 Notice of Appeal
       12. 10/19/2015 Notice of Past Due Findings of Facts and Conclusions of Law
       13. This Letter.

      Please advise me immediately if you wish to have us make some financial
arrangements for the record at this time, or if you need any further information.

       By copy of this letter, the court of appeals and counsel of record are being
notified of this request. Thank you for your assistance.


                                        Sincerely,

                                        /s/ George W. Vie III

                                        State Bar No. 20579310
GWV/kc

Christopher A. Prine, Clerk of Court
First Court of Appeals
301 Fannin, 2nd Floor
Houston, TX 77002-2066

Kindel N. Jenkins
P.O. Box 1545
Galveston, TX 77553

Attorney for Appellee